Citation Nr: 1527064	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for portal hypertension with esophageal and stomach varices and hematemesis. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to December 1973. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the May 2015 hearing, the Veteran indicated that he was submitting a letter from Dr. P. (initials used to protect privacy), his treating physician at the VA Medical Center, to support his claim along with a waiver of the RO's initial consideration.  However, this letter is not currently associated with the Veteran's VBMS file.  Therefore, the case is being remanded to ensure that the letter is obtained and associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and his representative and request a copy of the letter from Dr. P. that they intended to submit at the May 2015 hearing.  
The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



